Citation Nr: 0916688	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  96-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dysthymia, to include 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1974 to March 1978.  This matter was originally before the 
Board of Veterans' Appeals (Board) from a June 2000 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In April 2004 the 
Board issued a decision which (in pertinent part) denied 
service connection for dysthymia.  The Veteran appealed the 
April 2004 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2005 memorandum decision, the Court 
vacated the Board's April 2004 decision with respect to the 
issue at hand and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has dysthymia related to his 
military service; in the alternative, he claims that he has 
dysthymia related to his service-connected disabilities.  In 
the April 2004 decision that (in pertinent part) denied 
service connection for dysthymia, the Board found that the 
notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) had been satisfied by an April 2002 Supplemental 
Statement of the Case (SSOC) and an August 2003 letter from 
the RO.  

In the Court's July 2005 memorandum decision, it was stated 
that remand was required because the Board failed to ensure 
that the RO fulfilled its duty to notify under the VCAA.  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

Specifically, in the July 2005 memorandum decision, the Court 
stated that neither the April 2002 SSOC nor the August 2003 
letter properly informed the Veteran of the "first element" 
(the evidence needed to substantiate the claim) with regard 
to secondary service connection.  Therefore, corrective VCAA 
notice must be provided on remand.  (In addition, the Court 
vacated the April 2004 Board decision with respect to the 
issue at hand and remanded the case to cure the "fourth 
element" notice error.  The Board acknowledges that it is 
bound by the doctrine of the law of the case.  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-56 (1895).  An exception 
to the law of the case doctrine arises, however, out of the 
fact that the law of the case, "must yield to an intervening 
change in controlling law between the date of the first and 
the subsequent consideration of the question."  Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  See also Chisem v. Brown, 
8 Vet. App. 374 (1995) (Where a case is addressed by an 
appellate court, remanded, then returned to the appellate 
court, "the law of the case" doctrine operates to preclude 
reconsideration of identical issues.  The U.S Court of 
Appeals for the Federal Circuit recognizes three exceptions 
to the law of the case doctrine:  (1) When the evidence at 
trial was substantially different from that in the former 
trial upon which the appellate court bases its decision; (2) 
when the controlling authority has since made a contrary 
decision of law; and (3) then the appellate decision was 
clearly erroneous.)  As noted above, the "fourth element" of 
the notice requirement was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1), and this amendment made by 73 
Fed. Reg. 23,353-356 (April 30, 2008) applies to all 
applications for benefits pending before VA on, or after May 
30, 2008.  The revision effective May 30, 2008, has clearly 
changed the terms of the Court's law, which directed VA 
compliance with a "fourth element" of notice under former 
38 C.F.R. § 3.159(b)(1) and, by operation of law, has 
modified the Court's earlier order and judgment.  See 
Leopoldo v. Brown, 9 Vet. App. 33 (1996).  Under the 
circumstances, the amendment made by 73 Fed. Reg. 23,353-356 
(April 30, 2008), is an intervening change in the applicable 
law and thus establishes a permissible exception to the "law 
of the case" doctrine.  Hence, consistent with the revision 
effective May 30, 2008, the Board need not remand to cure the 
"fourth element" notice error.  See Goble v. Brown, 9 Vet. 
App. 22, 23 (1996).)

The Board also notes that a revised version of 38 C.F.R. § 
3.310 became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO is directed to these 
changes.  Moreover, the Veteran should have written notice of 
the new regulation.

Finally, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  The appellant has not been notified of 
the criteria for establishing a disability rating or 
effective date of award.  As the case is being remanded 
anyway, the RO will have the opportunity to correct these 
notice deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service 
connection for dysthymia, to include on a 
secondary basis, the RO should send the 
Veteran a letter providing him the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and specifically 
advising him of: the amendments to 38 
C.F.R. § 3.310(b), effective as of 
October 10, 2006; the evidence required 
to support a claim of secondary service 
connection for dysthymia; and notice 
regarding the rating of dysthymia and 
effective date of any award as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 
(2006).
2.  The RO should undertake any other 
development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary. 

3.  Then the RO should then re-adjudicate 
the claim of service connection for 
dysthymia, to include on a secondary 
basis.  The provisions of 38 C.F.R. § 
3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If the 
claim remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and provide the Veteran and his 
representative the opportunity to 
respond. 

The case should then be returned to the Board, if in order, 
for further review.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

